Reasons for Allowance
1.	After further review and consideration of Applicants amendment of 03/22/22 and juxtaposed prior art in reference to argument presented on pages 6 – 7, Examiner is hereby placing claims 1 – 6 in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…a required time acquisition unit configured to acquire information regarding a
required time for rewriting the software; a scheduled stop time acquisition unit configured to acquire information regarding a scheduled stop time at a predetermined position of the moving body based on a reservation for using the predetermined position; and 
a rewriting processing unit configured to execute a rewriting process of rewriting
the software, wherein: when the required time is shorter than the scheduled stop time based on the information regarding the required time and the information regarding the scheduled
stop time, the rewriting processing unit executes the rewriting process at the predetermined position; and
when the required time is longer than the scheduled stop time based on the
information regarding the required time and the information regarding the scheduled
stop time, the rewriting processing unit does not execute the rewriting process at the
predetermined position….”, as best illustrated by FIG. 9, and in such a manner as recited in independent claims 1.
Therefore, claims 1 – 6 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192